DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
RCE filed on 8/31/2022.
Amendment filed on 4/29/2022.
Application filed on 7/21/2021 with effective filing date of 9/2/2014 based on ancestral applications 14/839916 now US Patent 9974467, 15/627069 now US Patent 11107567 and provisional applications 62/129828 and 62/044990.

The status of the claims is summarized as below:
Claims 1-23 are pending. 
Claims 1, 22-23 are independent claims.
In the amendment, claims, 1, 22-23 have been amended.

Response to Arguments

	The examiner acknowledges the amendment made to claims 1, 22-23 in the amendment filed on 8/31/2022.

	Applicant’s arguments filed 8/31/2022 have been fully considered but they are directed to newly amended language which is now rejected with new ground of rejection in light of Yuen and GPSCity.

Specification
	Applicant is reminded to include and update any data (serial number, patent number, etc…) concerning co-pending or related applications listed in the specification - e.g. 14/839916 and 15/627069 have both been patented. 

Information Disclosure Statement
	The information disclosure statement(s) filed on 7/13/2022, 8/17/2022, 9/13/2022 comply/complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has/have been considered as to the merits.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 10-13, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US Pub 20140245161, hereinafter Yuen), in view of “Garmin Connect 2.0 Overview with GPS City” by GPS city (Feb 28, 2014, hereinafter GPSCity). 

Per claim 1, Yuen teaches:
An electronic device, comprising: ([0081] Fig. 2 shows a remote device 200 with activity tracking app);
	a display; ([0081] remote device 200 can any computing device such as a smartphone, mobile or desktop computer with a display);
	one or more processors; ([0081] remote device 200 can any computing device such as a smartphone, mobile or desktop computer with a processor);
	a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: ([0081] remote device 200 can any computing device such as a smartphone, mobile or desktop computer with memory storing a activity tracking app);
		receiving historical activity data representing physical activity performed by a user; and ([0079, 0082] device 200 communicate with tracking device 100 to transfer activity data from the tracking device);
		concurrently displaying:
			an aggregated view of the historical activity data, wherein the aggregate view includes: ([0160-0164] Fig. 13 shows an aggregate view of activity data of a user including different activity indicators 1302-1304, 1308-18, and a partition with detailed breakdown of one of the activities 1300);
				an activity indicator comprising: ([0160] Fig. 13 shows a plurality of activity indicators 1302-1304, 1308-18);
					a first indicator representative of an aggregate amount of a first type of physical activity performed by a user during a period of time, wherein the first indicator is displayed in relation to a first goal amount corresponding to the first type of physical activity; ([0160-0164] 1302 shows a step indicator of current steps progress in relation to a goal);
					a second indicator representative of an aggregate amount of a second type of physical activity performed by the user during the period of time, wherein the second indicator is displayed in relation to a second goal amount corresponding to the second type of physical activity; and ([0160-0164] 1316 shows the number of minutes of very active or vigorous activity by the user relation to a goal);
					a third indicator representative of an aggregate amount of a third type of physical activity performed by the user during the period of time, wherein the third indicator is displayed in relation to a third goal amount corresponding to the third type of physical activity; and ([0160-0164] 1304 shows a number of floors climbed in relation to a goal; [0179] other metrics that can be presented can also include bicycle pedal rotation, sedentary activity data, number of golf swings, etc.);
				a first partition that includes a first graphical representation of a physical activity selected from one of the first, the second, and the third type of physical activity and a first alphanumeric representation corresponding to the first graphical representation, wherein the first representation of the physical activity is visually separate from the first indicator, the second indicator, and the third indicator; ([0161] Fig. 13 shows section 1300 where a graph illustrating recent activity such as steps taken is shown with alphanumeric representation “steps” corresponding to the graph representation; other selectable options includes calories and floors);
		[


			displaying a second partition that includes a second graphical representation of physical activity selected from one of the first, second, or third type of physical activity and a second alphanumeric representation corresponding to the second graphical representation, wherein the physical activity corresponding to the first partition is visually separate from the physical activity corresponding to the second partition. ([0161] Fig. 13 shows section 1300 where detailed breakdown of a metric is shown in a graph, different metrics such as “floor” climbed is shown as selectable by the user to display a floor graph with corresponding alphanumeric representation “floors”).

		Although Yuen teaches a user interface of an aggregated view of historical physical activity data with activity indicator and different partitions (Fig. 13), Yuen does not explicitly teach a scrolling input to view partition(s) that extend beyond the display and is not shown before the scrolling input; GPSCity teaches a dashboard that enables user to change layout and configuration of different partitions which resulted in scrolling to see the other partitions of the dashboard:
		…
		while displaying the aggregated view of the historical activity data, detecting a scrolling input; and (Page 2: Fig. 1-4 shows a dashboard view of Garmin Connect 2.0 where a list of panels such as steps and sleep are displayed; Page 2-3: Fig. 4 to Fig. 5 shows changing layout resulted in the dashboard with panels beyond the screen display that needs to be scrolled);
		in response to detecting the scrolling input:
			ceasing to display at least a portion of the activity indicator; and (Page 2-3: Fig. 4 to Fig. 5 shows a scrolling obscures a portion of the top panel/step indicator to configure the bottom panel to show a list view);
		GPSCity and Yuen are analogous arts because GPSCity also teaches displaying of dashboard view of the user activity data with user activity tracking device. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both GPSCity and Yuen before him/her, to modify the teachings of Yuen to include the teachings of GPSCity to enable user to reconfigured the dashboard view and scroll to view more information on the dashboard. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide customization options to the users, enable them to reconfigured the dashboard according to their preference and enable scrolling to not limit the display to a certain limited size.

Per claim 3, Yuen further teaches:
The electronic device of claim 1, wherein the aggregate amount of the second type of physical activity comprises a number of minutes spent by the user in performing the second type of physical activity over the period of time. ([0160-0164] 1316 shows the number of minutes of very active or vigorous activity by the user during the day).

Per claim 6, Yuen further teaches:
The electronic device of claim 1, wherein the period of time comprises a day. ([0161-0162] the steps and floors may be counted for a limited time period such as the current day).

Per claim 10, Yuen-GPSCity further teaches:
The electronic device of claim 1, wherein the aggregated view of the historical activity data further comprises a workout partition associated with a workout performed by the user. (GPSCity Page 4: Fig. 7 shows an activity panel for a morning ride the user has performed that can be added into the dashboard).

Per claim 11, Yuen-GPSCity further teaches:
The electronic device of claim 10, wherein the workout partition comprises: 
		a textual description of the workout; (GPSCity Page 4: Fig. 7 shows a textual description “Early Morning Ride”);
		a textual representation of a time spent performing the workout; (GPSCity Page 4: Fig. 7 shows a time spent for the ride – “32:00”);
		a textual representation of a number of Calories expended performing the workout; and (GPSCity Page 4: Fig. 7 shows a number of calories – “343”);
		a graph representation of an attribute of the workout. (GPSCity Page 4: Fig. 7 shows a graph of the bike route).

Per claim 12, Yuen-GPSCity teaches:
The electronic device of claim 1, wherein the aggregated view of the historical activity data further comprises a reward partition comprising one or more rewards obtained by the user during the period of time. (GPSCity: Fig. 0 shows a new badge earned on the current day).

Per claim 13, Yuen-GPSCity further teaches:
The electronic device of claim 1, wherein the aggregated view of the historical activity data further comprises a summary partition comprising a textual representation of a number of steps taken by the user and a distance traveled by the user during the period of time. (Yuen: [0161-0164] Fig. 13 shows 1302 for steps taken and 1310 for distance travelled).

Per claim 22, claim 22 is a method claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 23, claim 23 is a non-transitory medium (([0081] remote device 200 can any computing device such as a smartphone, mobile or desktop computer with memory storing a activity tracking app) claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Claim(s) 2, 4-5, 7-9, 14-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US Pub 20140245161, hereinafter Yuen, from IDS), in view of “Garmin Connect 2.0 Overview with GPS City” by GPS city (Feb 28, 2014, hereinafter GPSCity), and Mestas et al. (US Pub 20140244009, hereinafter Mestas, from IDS). 

Per claim 2, Yuen-GPSCity do not explicitly teach an aggregate amount of first type of activity comprised an amount of calories; Mestas teaches:
The electronic device of claim 1, wherein the aggregate amount of the first type of physical activity comprises an amount of Calories expended by the user in performing the first type of physical activity over a period of time. ([0370-372] Fig. 124A, Fig. 126A, 127A, etc. show an activity indicator which comprises calorie expended for a specific type of physical activity over a period of time).
		Mestas and Yuen-GPSCity are analogous arts because Mestas also teaches user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Yuen-GPSCity before him/her, to modify the teachings of Yuen-GPSCity to include the teachings of Mestas with alternate view of different activities including summary of aggregate amount of calories for different type of activities. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with alternative views of the aggregate amount of a type of activity the user has performed, and to provide more customization options to the users.

Per claim 4, Yuen-GPSCity do not explicitly teach an aggregate amount of third type of activity comprised a number of segment of times; Mestas teaches:
The electronic device of claim 1, wherein the aggregate amount of the third type of physical activity comprises a number of segments of time during which the user performed the third type of physical activity over the period of time. (Fig. 130A-130C show total time during the day each activity is performed among different type of activities; also see Fig. 126A-128A).
		Mestas and Yuen-GPSCity are analogous arts because Mestas also teaches user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Yuen-GPSCity before him/her, to modify the teachings of Yuen-GPSCity to include the teachings of Mestas with alternate view of different activities including summary of aggregate amount of time for different type of activities. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with alternative views of the aggregate amount of a type of activity the user has performed, and to provide more customization options to the users.

Per claim 5, Yuen-GPSCity-Mestas further teaches:
The electronic device of claim 4, wherein the segments of time comprise hour-long segments of time. (Mestas [0313-0314] Fig. 89D: user may select option to view hourly breakdown of activity points).
		Mestas and Yuen-GPSCity are analogous arts because Mestas also teaches other embodiments of user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Yuen-GPSCity before him/her, to modify the teachings of Yuen-GPSCity to include the teachings of Mestas with alternate view of activity including breakdown of activities on hourly basis each activity type. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with breakdowns of user activities performed on a finer grain timeline to help the users to better visualize when and how long different activities were performed.

Per claim 7, Yuen teaches a partition with a graph and alphanumeric representation corresponding to the graph, but Yuen-GPSCity do not teach the partitions having both textural and graph representation of the aggregate amount of the activities, Mestas teaches scrollable screens of breakdown of each activity summary: 
The electronic device of claim 1, wherein: 
		the first representation of the physical activity in the first partition includes a textual representation of the aggregate amount of the first type of physical activity performed by the user during the period of time and a graph representation of the first type of physical activity performed by the user during the period of time; and (Fig. 127A shows both textual and graph summary of a first type of activity – walking - during the time period, with the arrows  indicating further screens to the left and right, one of which would lead to Fig. 127B which shows both textual and graph summary of a second type of activity – running – during the time period);
		the second representation of the physical activity in the second partition includes a textual representation of the aggregate amount of the second type of physical activity performed by the user during the period of time and a graph representation of the second type of physical activity performed by the user during the period of time. (Fig. 127A shows both textual and graph summary of a first type of activity – walking - during the time period, with the arrows indicating further screens to the left and right, one of which would lead to Fig. 127B which shows both textual and graph summary of a second type of activity – running – during the time period).
		Mestas and Yuen-GPSCity are analogous arts because Mestas also teaches user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Yuen-GPSCity before him/her, to modify the teachings of Yuen-GPSCity to include the teachings of Mestas with alternate view of activity including summary of aggregate amount of an activity user performed both in textual and graphical formats. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with alternative views of the aggregate amount of a type of activity the user has performed to provide more customization options.

Per claim 8, Yuen-GPSCity-Mestas further teaches:
The electronic device of claim 7, the one or more programs further including instructions for: 
	receiving a selection of the first partition or the second partition; and 
	in response to receiving the selection of the first partition or the second partition, replacing the selected partition with an alternate view of the selected partition. (GPSCity Page 3: Fig. 5-6 show that when user select the bottom panel for steps, the view for the panel can be changed from daily summary in Fig. 5 to a list view in Fig. 6).

Per claim 9, Yuen-GPSCity-Mestas further teaches:
The electronic device of claim 8, wherein the alternate view of the selected partition comprises additional information from that displayed within the selected partition. (GPSCity Page 3: Fig. 6 shows additional information of steps taken from different days).

Per claim 14, Yuen-GPSCity do not teach concentric circles; Mestas further teaches:
The electronic device of claim 1, wherein the first indicator, the second indicator, and the third indicator are concentric rings. (Fig. 126C shows concentric circles/arches for the three different type of activities; see also Fig. 128C).
		Mestas and Yuen-GPSCity are analogous arts because Mestas also teaches user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Yuen-GPSCity before him/her, to modify the teachings of Yuen-GPSCity to include the teachings of Mestas with alternate view of activities summary with concentric circles. One would be motivated to make the combination, with a reasonable expectation of success, because Mestas teaches concentric of arches that are almost circles, suggesting circles, and it would provide the users with alternative views of different user activities summary in a different form, thereby providing the users with more customization options.

Per claim 15, Yuen-GPSCity teaches weekly view of activity summary (GPSCity Fig. 0 Steps panel), but Yuen-GPSCity do not explicitly teach monthly view of historical activity data; Mestas teaches: 
The electronic device of claim 1, the one or more programs further including instructions for: 
		receiving a request to view a monthly aggregated view of the historical activity data for a month; and ([0347-0349] Fig. 105, 105A-105D show that user can select the month button in shown in Fig. 105A-105B to further display user activity data in a monthly aggregated view);
		in response to receiving the request to view the monthly aggregated view of the historical activity data for the month, displaying the monthly aggregated view of the historical activity data for the month. ([0347-0349] Fig. 105, 105A-105D show that user can select the month button in shown in Fig. 105A-105B to further display user activity data in a monthly aggregated view).
		Mestas and Yuen-GPSCity are analogous arts because Mestas also teaches user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Yuen-GPSCity before him/her, to modify the teachings of Yuen-GPSCity to include the teachings of Mestas different time period of user activity data can be presented in daily/weekly/monthly/yearly views. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with an alternative user interface and capability to show physical activities performed by a user for different time period such as on a daily/weekly/monthly/yearly basis, and additional customization options. 

Per claim 17, Yuen-GPSCity do not explicitly teach presenting different views of activity data with change of orientation of the device; Mestas teaches:
The electronic device of claim 15, the one or more programs further including instructions for: 
		detecting a change in orientation of the electronic device while the monthly aggregated view of the historical activity data for the month is being displayed; and ([0348] Fig. 105A shows a monthly aggregate view of the activity data for the month Feb – “48654” points - at the bottom of the screen; Fig. 105B shows a change in orientation of the device, where the monthly view only includes a graph view for the month);
		in response to detecting the change in orientation of the electronic device while the monthly aggregated view of the historical activity data for the month is being displayed, displaying a graph view of the historical activity data for the month. ([0348] Fig. 105A shows a monthly aggregate view of the activity data for the month Feb at the bottom of the screen; Fig. 105B shows a change in orientation of the device, where the monthly view only includes a graph view for the month).
		Mestas and Yuen-GPSCity are analogous arts because Mestas also teaches user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Yuen-GPSCity before him/her, to modify the teachings of Yuen-GPSCity to include the teachings of Mestas where a user profile page would include aggregate view of user physical activity with a reward partition. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with different views for summary of user activities performed over a period of time, enhancing usability of the application.

Per claim 18, Yuen-GPSCity-Mestas further teaches:
The electronic device of claim 17, wherein the graph view comprises a line graph of the aggregate amount of the first type of physical activity performed by the user for two or more days during the month. (Mestas [0348] Fig. 105B shows a line graph of aggregate amount of physical activity performed by the user for each day during the month).

Per claim 19, Yuen-GPSCity-Mestas further teaches:
The electronic device of claim 17, wherein the graph view comprises a textual description of a number of Calories burned during the month and a textual description of a number of workouts performed during the month. (Mestas [0348] Fig. 105B shows total number of calories at the bottom of the screen).

Per claim 20, Yuen-GPSCity-Mestas further teaches:
The electronic device of claim 17, wherein the graph view comprises a textual description of a workout performed during the month. (Mestas [0348] Fig. 105B shows the steps number during the month).

Per claim 21, Yuen-GPSCity teaches an achievement interface (GPSCity Fig. 0), but Yuen-GPSCity do not explicitly teach a user request to view the achievement interface; Mestas further teaches:
The electronic device of claim 1, the one or more programs further including instructions for: 
		receiving a request to view an achievement interface comprising one or more rewards obtained by the user; and ([0353-0354] Fig. 108A-108B show a user profile user interface with a records/trophies sections upon scrolling of the user interface);
		in response to receiving the request to view the achievement interface comprising one or more rewards obtained by the user, displaying the achievement interface comprising one or more rewards obtained by the user. ([0353-0354] Fig. 108A-108B show a user profile user interface with a records/trophies sections upon scrolling of the user interface, where one or more records/trophies are displayed in the user interface).
		Mestas and Yuen-GPSCity are analogous arts because Mestas also teaches user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Mestas and Yuen-GPSCity before him/her, to modify the teachings of Yuen-GPSCity to include the teachings of Mestas where a user profile page would include aggregate view of user physical activity with a reward partition that can be viewed upon scrolling. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with an alternate user activity summary layout when there are a lot of rewards received to put the focus on user activity summary without taking away the reward summary to further incentivize user for better performance.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US Pub 20140245161, hereinafter Yuen, from IDS), in view of “Garmin Connect 2.0 Overview with GPS City” by GPS city (Feb 28, 2014, hereinafter GPSCity), Mestas et al. (US Pub 20140244009, hereinafter Mestas, from IDS), and Hoffman et al. (US Pub 20110098928, hereinafter Hoffman, from IDS).

Per claim 16, Yuen-GPScity-Mestas further teach a monthly view of daily activities performed by a user (Mestas Fig. 105A-105B), but Yuen-GPScity-Mestas do not teach breaking down of different activity types on a daily basis; Hoffman further teaches:
The electronic device of claim 15, wherein the monthly aggregated view of the historical activity data for the month comprises: 
		one or more daily activity indicators, wherein each of the one or more daily activity indicators is associated with a day of the month, and wherein each of the one or more daily activity indicators comprises: ([0244] Fig. 56 shows activities view for the month of Jun to Oct, where daily activity indicator is displayed for each day of a month that includes user activities);
			a first indicator representative of an aggregate amount of a first type of physical activity performed by the user during the associated day; ([0244] Fig. 56 shows a bar for each day with activities for a specific month, where each bar can be broken down with different states of activities such as low, medium or high);
			a second indicator representative of an aggregate amount of a second type of physical activity performed by the user during the associated day; and  ([0244] Fig. 56 shows a bar for each day with activities for a specific month, where each bar can be broken down with different states of activities such as low, medium or high);
			a third indicator representative of an aggregate amount of a third type of physical activity performed by the user during the associated day. ([0244] Fig. 56 shows a bar for each day with activities for a specific month, where each bar can be broken down with different states of activities such as low, medium or high).
		Hoffman and Yuen-GPScity-Mestas are analogous arts because Hoffman also teaches user interfaces for summarizing physical activities performed by a user. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Hoffman and Yuen-GPScity-Mestas before him/her, to modify the teachings of Yuen-GPScity-Mestas to include the teachings of Hoffman where a breakdown of activity types are included in the monthly view of the daily activities performed by a user. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a finer grain view of the type of activities performed by a user in a bigger picture view such as monthly view to provide user with more information in an aggregate graph.






Conclusion

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176                        

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176